UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6263



JAMES F. BOYD,

                                              Plaintiff - Appellant,

          versus


DAVID STONE; MARY C. HAMMOND, MD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-98-3734-23-6-AK)


Submitted:   May 25, 2000                     Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James F. Boyd, Appellant Pro Se. Russell W. Harter, Jr., CHAPMAN,
HARTER & GROVES, P.A., Greenville, South Carolina; Ronald H. Col-
vin, COLVIN & FOSTER, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James F. Boyd appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Boyd v. Stone, No. CA-98-3734-23-6-AK (D.S.C. Feb. 8, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2